DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made that the instant application is a continuation of application 17/378801, filed on 7/19/2021, which is a continuation of 16/896218, filed on 6/9/2020, which claims priority from US provisional application 62/880669, filed on 7/31/2019. 

Claim Objections
Claims 4, 9, and 18 are objected to because of the following informalities:
Claim 4, line 2, “holes becomes closer” should be changed to --holes become closer-- to correct grammar.
Claim 9, line 2, “decrease” should be changed to --decreases-- to correct grammar.
Claim 9, lines 1-2, “wherein a diameter of the lower portion decrease as the lower portion becomes away from the upper portion” should be changed to --wherein a diameter of the lower portion decreases further away from the upper portion-- or similar language to improve readability. 
Claim 18, line 2, “intensity” should be changed to --intensities-- to correct grammar.
Appropriate correction is required to place claims in better form.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 14, 19, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, 10, 15, 16, and 18-20 of U.S. Patent No. 11,067,898. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of the patent claims, which further require the rotational carrier including a main body and a plurality of holes in the main body with gamma ray sources radiating gamma rays through bottom openings of the holes, a wafer stage, disposed below the gamma ray generator, configured to secure a wafer, and exposing a gamma ray sensitive material with the substantially uniform gamma ray. 
Regarding claim 1, claims 1, 10, 15 of patent 898 recites a gamma ray generator (claim 1, col. 11, line 28, claim 9, col. 12, lines 2-3, claim 10, col. 12, lines 9-10, claim 15, col. 12, lines 28-32), comprising: 
a plurality of gamma ray sources, wherein the gamma ray sources are arranged to surround a rotational axis (claim 1, col. 11, lines 29-36, claim 9, col. 12, lines 4-6, claim 10, col. 12, lines 9-10, and claim 15, col. 12, lines 28-32).
Regarding claim 2, claim 1, claim 15 of patent 898 recites further comprising a main body comprising a plurality of holes, wherein the gamma ray sources are respectively disposed in the holes (claim 1, col. 11, lines 29-36, claim 9, col. 12, lines 4-6, claim 15, col. 12, lines 28-32).
Regarding claim 3, claim 1, claim 16 of patent 898 recites wherein the holes are arranged in a matrix (claim 1, col. 11, lines 33-36, claim 16, col. 12, lines 33-35).
Regarding claim 4, claim 5 of patent 898 recites wherein a separation between the holes increases as the holes becomes closer to the rotational axis (claim 5). 
Regarding claim 5, claim 1, claim 16 of patent 898 recites wherein the main body is a circular plate (claim 1, col. 11, lines 35-36, claim 16, col. 12, lines 34-35).
Regarding claim 6, claim 3 of patent 898 recites further comprising a plurality of holders, wherein the gamma ray sources are respectively disposed in the holders (claim 1, claim 3). 
Regarding claim 14, claim 18 of patent 898 recites a method of generating a gamma ray (claim 18, col. 12, lines 39-40), comprising: 
providing a plurality of gamma ray sources to surround a rotational axis (claim 18, col. 12, lines 41-42); and
rotating the gamma ray sources along the rotational axis to generate a substantially uniform gamma ray (claim 18, col. 12, lines 43-44).
Regarding claim 19, claim 19 of patent 898 recites further comprising: measuring an intensity of the substantially uniform gamma ray (claim 19); and adjusting a rotational velocity based on the measured intensity of the gamma ray sources (claim 19).
Regarding claim 20, claim 20 of patent 898 recites further comprising: measuring an intensity of the substantially uniform gamma ray (claim 20); and controlling an amount of the substantially uniform gamma ray based on the measured intensity of the gamma ray sources (claim 20).

Claims 1-4, 6, 7, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8, 10, 11, 12, 18, and 19 of U.S. Patent No. 11,460,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader versions of the patent claims, which further require a plurality of holes in a plate configured to rotate along a rotational axis, and a wafer stage disposed below the gamma ray generator and the plurality of holders surrounding the shaft, the shaft being configured to rotate along a rotational axis. 
Regarding claim 1, claim 1, claim 12 of patent 779 recites a gamma ray generator (claim 1, col. 11, lines 45-46, claim 12, col. 12, lines 28-29), comprising: 
a plurality of gamma ray sources, wherein the gamma ray sources are arranged to surround a rotational axis (claim 1, col. 11, lines 46-51, claim 12, col. 12, lines 29-31).
Regarding claim 2, claim 1, claim 17 of patent 779 recites further comprising a main body comprising a plurality of holes (claim 1, col. 11, line 47, claim 17), wherein the gamma ray sources are respectively disposed in the holes (claim 1, col. 11, lines 50-51, claim 17).
Regarding claim 3, claim 1, claim 18 of patent 779 recites wherein the holes are arranged in a matrix (claim 1, col. 11, lines 48-51, claim 18). 
Regarding claim 4, claim 6 of patent 779 recites wherein a separation between the holes increases as the holes becomes closer to the rotational axis (claim 6). 
Regarding claim 6, claim 19 of patent 779 recites further comprising a plurality of holders, wherein the gamma ray sources are respectively disposed in the holders (claim 19).
Regarding claim 7, claim 10 of patent 779 recites a gamma ray generator (claim 8, col. 12, line 6), comprising: 
a rotational shaft (claim 8, col. 12, line 7); 
a plurality of holders connecting to the rotational shaft (claim 8, col. 12, lines 8-9); and 
a plurality of gamma ray sources in the holders respectively, wherein the holders respectively have an upper portion and a lower portion connecting to the upper portion, and the gamma ray source is placed at an interface between the upper portion and the lower portion (claim 8, col. 12, lines 11-17, claim 10, col. 12, lines 20-25).
Regarding claim 10, claim 11 of patent 779 recites wherein a diameter of the upper portion is substantially constant (claim 11). 
Regarding claim 11, claim 10 of patent 779 recites wherein the upper portion has a top opening and the lower portion has a bottom opening opposite to the top opening, and a diameter of the top opening is not less than a diameter of the gamma ray source, and a diameter of the bottom opening is less than the diameter of the gamma ray source (claim 8, col. 12, lines 10-17). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 14, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edeline (US Patent No. 3,842,285, Edeline hereinafter).
Regarding claim 1, Edeline discloses a gamma ray generator, comprising: 
a plurality of gamma ray sources, wherein the gamma ray sources are arranged to surround a rotational axis (Figure, col. 3, lines 47-55, 65-67, col. 4, lines 1-18, sources 3 emit gamma radiation and are arranged around a rotational axis).
Regarding claim 2, Edeline discloses further comprising a main body comprising a plurality of holes (Figure, col. 3, lines 47-55, col. 4, lines 1-18, disc 1 includes holes), wherein the gamma ray sources are respectively disposed in the holes (Figure, col. 3, lines 47-55, col. 4, lines 1-18, sources 3 are disposed in the holes of disc 1).
Regarding claim 5, Edeline discloses wherein the main body is a circular plate (Figure, col. 3, lines 47-55, col. 4, lines 1-18, disc 1).
Regarding claim 6, Edeline discloses further comprising a plurality of holders, wherein the gamma ray sources are respectively disposed in the holders (Figure, col. 3, lines 47-55, 65-67, col. 4, lines 1-18, solid disc 1 includes sources 3 placed in holders in the disc 1).
Regarding claim 14, Edeline discloses a method of generating a gamma ray (Figure, col. 3, lines 47-55, 65-67, col. 4, lines 1-18), comprising: 
providing a plurality of gamma ray sources to surround a rotational axis (Figure, col. 3, lines 9-29, 47-55, 65-67, col. 4, lines 1-18, sources 3 emit gamma radiation and are arranged around a rotational axis); and
rotating the gamma ray sources along the rotational axis to generate a substantially uniform gamma ray (Figure, col. 3, lines 9-29, 47-55, 65-67, col. 4, lines 1-18, a motor 2 drives the shaft 11 to rotate the solid disc 1 so that the gamma-sources 3 are rotated producing uniform rays after rotation). 
Regarding claim 15, Edeline discloses wherein the gamma ray sources are provided to have a substantially equal distance to the rotational axis (Figure, col. 3, lines 9-29, 47-55, 65-67, col. 4, lines 1-18, the sources 3 are place at an equal distance from the rotational center of the disc). 
Regarding claim 16, Edeline discloses wherein the gamma ray sources are placed in an array to surround the rotational axis (Figure, col. 3, lines 47-55, col. 4, lines 1-18, pairs of sources 3 are disposed in the holes of disc 1).


Allowable Subject Matter
Claims 3, 4, 19, and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims and if a proper Terminal Disclaimer is filed or the claims are rewritten to overcome the double patenting rejections set forth in this Office action.
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the holes are arranged in a matrix. This limitation in combination with all of the limitations of the parent claims would render the claim non-obvious over the prior art of record if rewritten. 
Regarding claim 4, the prior art of record, either alone or in combination, fails to teach or render obvious wherein a separation between the holes increases as the holes becomes closer to the rotational axis. This limitation in combination with all of the limitations of the parent claims would render the claim non-obvious over the prior art of record if rewritten.
Regarding claim 17, the prior art of record, either alone or in combination, fails to teach or render obvious wherein a distance between the gamma ray sources increases as the gamma ray sources become closer to the rotational axis. This limitation in combination with all of the limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten.
Regarding claim 18, the prior art of record, either alone or in combination, fails to teach or render obvious wherein the gamma ray sources emit gamma rays of different radiative intensity. This limitation in combination with all of the limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten.
Regarding claim 19, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising: measuring an intensity of the substantially uniform gamma ray; and adjusting a rotational velocity based on the measured intensity of the gamma ray sources. These limitations in combination with all of the limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten.
Regarding claim 20, the prior art of record, either alone or in combination, fails to teach or render obvious further comprising: measuring an intensity of the substantially uniform gamma ray; and controlling an amount of the substantially uniform gamma ray based on the measured intensity of the gamma ray sources. These limitations in combination with all of the limitations of the parent claim would render the claim non-obvious over the prior art of record if rewritten.



Claims 7, 10, 11 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action or if a proper Terminal Disclaimer is filed.
Claims 8, 9, 12, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 7, the prior art of record, either alone or in combination, fails to teach or render obvious a plurality of gamma ray sources in the holders respectively, wherein the holders respectively have an upper portion and a lower portion connecting to the upper portion, and the gamma ray source is placed at an interface between the upper portion and the lower portion. These limitations in combination with the other limitations of claim 7 render the claim non-obvious over the prior art of record.
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
	Edeline discloses a plurality of holders, wherein the gamma ray sources are respectively disposed in the holders (Figure, col. 3, lines 47-55, 65-67, col. 4, lines 1-18, solid disc 1 includes sources 3 placed in holders in the disc 1), but Edeline does not describe or render obvious wherein the holders respectively have an upper portion and a lower portion connecting to the upper portion, and the gamma ray source is placed at an interface between the upper portion and the lower portion. 
	Kehler (US Patent No. 3,840,746) discloses multiple gamma ray sources in a density probe (Fig. 1, gamma ray sources 1 and 2), but Kehler does not describe wherein the holders respectively have an upper portion and a lower portion connecting to the upper portion, and the gamma ray source is placed at an interface between the upper portion and the lower portion. 
	Song et al. (US Patent No. 5,528,653) discloses a gamma ray source having multiple radiation sources arranged in holes in a rotating base (Fig. 1, col. 2, lines 56-67, co. 3, lines 6-36, radiation sources 5 are arranged at ends of channels 6 in a body 2). Song, however, does not describe or render obvious wherein the holders respectively have an upper portion and a lower portion connecting to the upper portion, and the gamma ray source is placed at an interface between the upper portion and the lower portion. 
	Rostoker et al. (US Patent No. 5,567,570) discloses a lithography apparatus using gamma-ray radiation to pattern a semiconductor wafer using a pellet as a source of the gamma-ray radiation (abstract, col. 7, lines 25-26, col. 20, lines 14-21, a pellet of cobalt-60 provides gamma-ray radiation). Rostoker does not describe or render obvious the gamma ray lithography system includes a plurality of gamma ray sources, wherein holders respectively have an upper portion and a lower portion connecting to the upper portion, and the gamma ray source is placed at an interface between the upper portion and the lower portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538. The examiner can normally be reached M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA A RIDDLE/Primary Examiner, Art Unit 2882